Exhibit 10.7.1


CYPRESS NON-QUALIFIED
DEFERRED COMPENSATION PLAN I






















Document No. 001-92196 Rev. *B
        1



--------------------------------------------------------------------------------










TABLE OF CONTENTS
 
 
 
 
Page
ARTICLE I PLAN I ADMINISTRATION
 
6
ARTICLE II ELIGIBILITY, PARTICIPATION, AND BENEFICIARY DESIGNATION
 
7
ARTICLE III PLAN I CONTRIBUTIONS AND ALLOCATIONS
 
8
ARTICLE IV VESTING
 
10
ARTICLE V GENERAL DUTIES
 
11
ARTICLE VI PARTICIPANTS’ ACCOUNTS
 
12
ARTICLE VII PAYMENTS TO A PLAN I PARTICIPANT OR BENEFICIARY
 
13
ARTICLE VIII CHANGE OF CONTROL
 
20
ARTICLE IX TERMINATION DUE TO CORPORATE DISSOLUTION OR PURSUANT TO BANKRUPTCY
COURT APPROVAL
 
21
ARTICLE X UNFORESEEABLE EMERGENCY DISTRIBUTIONS
 
22
ARTICLE XI CLAIMS PROCEDURE
 
25
ARTICLE XII MISCELLANEOUS
 
27





Document No. 001-92196 Rev. *B
        2



--------------------------------------------------------------------------------






CYPRESS NON-QUALIFIED DEFERRED COMPENSATION PLAN I
The Cypress Semiconductor Corporation Nonqualified Deferred Compensation Plan,
originally effective as of September 1, 1995, and thereafter amended, was
further amended and restated in its entirety by Cypress Semiconductor
Corporation (the “Company”), effective as of January 1, 2002 on behalf of itself
and any designated subsidiaries and was renamed the Cypress Non-Qualified
Deferred Compensation Plan II (“Plan II”). Also on January 1, 2002, the Cypress
Non-Qualified Deferred Compensation Plan I (“Plan I” or “Plan”) was adopted by
the Company. Plan I is similar to Plan II except that (i) the phantom
investments are different than those available under Plan II, and (ii)
beneficiaries of Plan I participants who die in certain situations will receive
a supplemental survivor benefit. Plan I and Plan II were amended effective April
1, 2004 to permit outside directors who are also consultants to participate in
the Plans. Plan I and Plan II were frozen to new deferrals as of December 31,
2004 so as to qualify these prior plans for “grandfather” treatment under
Internal Revenue Code Section 409A and were renamed Pre-2005 Plan I and Pre-2005
Plan II.
To comply with Internal Revenue Code Section 409A, the Company established Plan
I and Plan II, covering deferrals made on and after January 1, 2005. Plan I is
similar to Plan II except that (i) the phantom investments are different than
those available under Plan II, and (ii) beneficiaries of Plan I participants who
die in certain situations will receive a supplemental survivor benefit.
•
Plan I and Plan II were amended effective June 15, 2005 to allow the Committee,
in its discretion, to permit Participants to cancel or reduce Deferral Elections
in 2005 with respect to amounts deferred (or to be deferred) on or after January
1, 2005 through December 31, 2005.

•
Plans I and II were further amended effective January 1, 2006 to clarify that
the definition of Compensation excludes any severance payments.

•
Plans I and II were further amended in December, 2008 to comply with the final
Treasury Regulations under Internal Revenue Code Section 409A.

•
Plans I and II were further amended in January, 2009 to make clear that Cypress
phantom stock is a permitted phantom investment.

•
Plans 1 and II were further amended effective January 1, 2016 to update plan
eligibility. Plan I was also amended to freeze the supplemental survivor benefit
to two times the total amount deferred into Plan I through December 31, 2015.

•
Plan 1 was further amended on June 30, 2017 to exclude Cypress phantom stock as
a permitted phantom investment.

•
Effective January 1, 2018, Plan I and Plan II were then amended to designate
eligibility for participation in the plans as Non-Sales employees with an annual
salary equal to or greater than $200,000, or Sales employees with a total cash
target



Document No. 001-92196 Rev. *B
        3



--------------------------------------------------------------------------------





greater than or equal to $200,000, as well as any other employee or category of
employee that is approved by the CEO as eligible to participate in Plan I, and
(iii) non-employee members of the Board of Directors who are also paid
consultants to the Company. Plan I and Plan II were also amended to allow a
maximum deferral of 90% of an employee’s quarterly bonus amount.
Throughout, the term “Company” shall include wherever relevant any entity that
is directly or indirectly controlled by the Company or any entity in which the
Company has a significant equity or investment interest, or any subsidiary of
the Company, as determined by the Company.
The purpose of Plan I is to provide supplemental retirement income and to permit
eligible Participants the option to defer receipt of compensation, pursuant to
the terms of the Plan. Plan I is intended to be an unfunded deferred
compensation plan maintained for the benefit of a select group of management or
highly compensated employees under Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA and is intended to comply with Section 409A of the Internal Revenue Code.
Participants shall have the status of unsecured creditors of the Company with
respect to the payment of Plan benefits.




Document No. 001-92196 Rev. *B
        4



--------------------------------------------------------------------------------






RECITALS:
1.    The Company maintains Plan I for the benefit of a select group of
management or highly compensated employees designated by the Company.
2.    Under Plan I, the Company is obligated to pay vested accrued benefits, and
in certain circumstances, a supplemental survivor benefit, to Plan I
Participants and their beneficiary or beneficiaries (“Plan I Beneficiaries”)
from the Company’s general assets.
3.    The Company has entered into an agreement (the “Trust Agreement”) with
American Stock Transfer and Trust Company (the “Trustees”) under an irrevocable
trust (the “Trust”) to be used in connection with Plan I.
4.    The Company intends to make contributions to the Trust so that such
contributions will be held by the Trustees and invested, reinvested and
distributed, all in accordance with the provisions of this Plan I and the Trust
Agreement.
5.     The Company intends that the assets of the Trust shall at all times be
subject to the claims of the general creditors of the Company as provided in the
Trust Agreement.
6.     The Company intends that the existence of the Trust shall not alter the
characterization of Plan I as “unfunded” for purposes of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and shall not be construed to
provide income to Plan I Beneficiaries prior to actual payment of the vested
accrued benefits thereunder.
NOW THEREFORE, the Company does hereby establish Plan I as follows and does also
hereby agree that Plan I shall be structured, held and disposed of as follows:


Document No. 001-92196 Rev. *B
        5



--------------------------------------------------------------------------------






ARTICLE I

PLAN I ADMINISTRATION
The Deferred Compensation Committee of the Company (the “Committee”) administers
Plan I.  Subject to the specific duties delegated by the Compensation Committee,
the Committee shall be responsible for the general administration and
interpretation of Plan I and for carrying out its provisions. The Committee
shall have such powers as may be necessary to discharge its duties hereunder,
including, but not by way of limitation, the following powers and duties:
(1)    discretionary authority to construe and interpret the terms of Plan I,
and to determine eligibility and the amount, manner and time of payment of any
benefits hereunder;
(2)    to prescribe forms and procedures for purposes of Plan I participation
and distribution of benefits;
(3)    to direct the Trustees as to the distribution of Plan I assets; and
(4)    to take such other action as may be necessary and appropriate for the
proper administration of Plan I.
The Committee may adopt such rules, regulations and bylaws and may make such
decisions as it deems necessary or desirable for the proper administration of
Plan I.  Any rule or decision that is not inconsistent with the provisions of
Plan I shall be conclusive and binding upon all persons affected by it, and
there shall be no appeal from any ruling by the Committee that is within its
authority, except as otherwise provided herein. The Committee shall have the
power to (i) identify investment choices for the Trust; and (ii) appoint or
employ agents, recordkeepers and advisors to assist the Committee in discharging
its duties under Plan I.

ARTICLE II

ELIGIBILITY, PARTICIPATION, AND BENEFICIARY DESIGNATION
Eligible Participants
The following categories of service providers (“Eligible Participants”) shall be
eligible to participate in Plan I: (i) Non-Sales employees with an annual salary
equal to or greater than $200,000, or Sales employees with a total cash target
greater than or equal to $200,000, (ii) any other employee or category of
employee that is approved by the CEO as eligible to participate in Plan I, and
(iii) non-employee members of the Board of Directors who are also paid
consultants to the Company. The Committee reserves the right to modify the
definition of Eligible Participant at any time with the approval of the CEO. Any
Eligible Participant who has commenced participation in Plan I shall be referred
to in this Plan I as a “Participant.”
Participation
Each Eligible Participant may elect to commence participation in Plan I by
completing a Cypress Non-Qualified Deferred Compensation Plan I participation
agreement and Deferral Election


Document No. 001-92196 Rev. *B
        6



--------------------------------------------------------------------------------





no later than the last day of his or her Election Period. For purposes of the
foregoing, an Eligible Participant’s Election Period shall be defined as:
(i) for newly Eligible Participants who are eligible for the first time, the
thirty (30) day period measured from the date upon which the Eligible
Participant becomes eligible to participate in Plan I and any other
non-qualified deferred Compensation plans required to be aggregated with Plan I
under Section 409A; and (ii) for all other Eligible Participants (including
Eligible Participants who formerly were Eligible Participants), no later than
the due date for the irrevocable enrollment forms during the annual Open
Enrollment period which is generally from December 1st to December 31st of each
year (the “Annual Open Enrollment Period”) prior to the beginning of the Plan
Year for which the election is effective (the calendar year is the “Plan Year”).
Elections shall remain in effect for successive Plan years unless modified or
revoked (with respect to future Plan Years only) in a subsequent annual Open
Enrollment period.
Beneficiary DesignationEach Participant, prior to entering Plan I, may designate
a beneficiary or beneficiaries to receive the remainder of any interest of the
Participant and any supplemental survivor benefit under Plan I in the event of
the Participant’s death. A Participant may change his or her beneficiary
designation at any time by submitting a complete and approved form of
beneficiary designation (including dated spousal consent, if required pursuant
to the beneficiary designation form) to the Committee (or its designee). Each
beneficiary designation shall be in a form prescribed by the Committee and will
be effective only when filed with the Committee (or its designee) during the
Participant’s lifetime. Each beneficiary designation filed with the Committee
will cancel all previously filed beneficiary designations. In the absence of a
valid designation, or if no designated beneficiary survives the Participant, the
Participant’s interest shall be distributed to the Participant’s estate.

ARTICLE III

PLAN I CONTRIBUTIONS AND ALLOCATIONS
Participant Deferrals.  Each Participant participating in Plan I shall, no later
than the end of the applicable Enrollment Period, execute a participation
agreement and Deferral Election authorizing the Company to withhold a percentage
amount of the Participant’s Compensation which would otherwise be paid to the
Participant with respect to services rendered. Compensation under Plan I is
defined as annual base salary (or, for non-employee directors, cash consulting
fees, including Cypress Incentive Plan (CIP) or Manufacturing Incentive Plan
(MIP) bonuses), cash bonuses (including CIP or MIP bonuses, new product bonuses
and any other cash bonuses), and any cash Sales Commissions payable to the
Participant in connection with the Participant’s services to the Company;
provided however, that Compensation does not include severance payments
(“Compensation”). The Committee may, in its discretion, establish in the
Deferral Election minimum and maximum levels of Compensation that may be
deferred pursuant to Plan I. Effective January 1, 2018, the maximum deferral for
quarterly bonus payments is 90%. Compensation deferrals made by a Participant
under this Plan I shall be held as an asset of the Company and the Company
intends to deposit the amounts deferred into the Trust.


Document No. 001-92196 Rev. *B
        7



--------------------------------------------------------------------------------





Sales Commissions and Bonuses Payable in a Subsequent Year. If cash bonuses
(including new product bonuses and any other cash bonuses) or cash Sales
Commissions are earned in one calendar year and would normally be paid in the
first quarter of the ensuing calendar year, they shall be deferred and
distributed based upon the election made by the Participant in the Open
Enrollment period in the year prior to the year in which it was earned. For
newly Eligible Participants, any such cash bonus or Sales Commission shall be
deferred and distributed based upon their initial election made with respect to
the year in which it was earned; provided, however, that such election may apply
to no more than the total amount of such Compensation multiplied by the ratio of
the number of days remaining in the applicable performance period after such
election becomes irrevocable over the total number of days in the applicable
performance period.
Year-End Cross-Over Payroll Periods. Pay days relating to periods of service
that cross over the calendar year-end shall be covered by the Participant’s
Deferral Election in effect for the later year, consistently with the default
rules under Treasury Regulation §1.409A-2(a)(13).
Election Changes
A Participant may, in such form and at such time or times as the Committee may
prescribe, discontinue or modify the deferral of his or her Compensation with
respect to Plan Years that have not yet commenced. The Committee has the power
to establish uniform and nondiscriminatory rules and from time to time to modify
or change such rules governing the manner and method by which Compensation
Deferral Elections shall be made, as well as the manner and method by which
Compensation Deferral Elections with respect to Plan Years that have not yet
commenced may be changed or discontinued temporarily or permanently. All
Compensation deferral contributions shall be authorized by the Participant in
writing or electronically, made by payroll deduction, deducted from the
Participant’s Compensation without reduction for any taxes or withholding
(except to the extent required by law or regulation) and paid over to the Trust
by the Company. Notwithstanding the foregoing, each Participant shall remain
liable for any and all employment taxes owing with respect to such Participant’s
Compensation deferral contributions.
Limitation on Deferral Changes. The dollar amount of any Plan deferrals shall
not be reduced or increased during any Plan Year by virtue of any Participant
election to increase, decrease or terminate his or her rate of deferral in any
other employee benefit plan, including the Company’s Employee Stock Purchase
Plan, except as permitted by Code Section 409A with respect to changes in
Deferral Elections under the Company’s 401(k) Employee Savings Plan and Code
Section 125 flexible benefits plan (or as otherwise permitted under Code Section
409A).
Cessation of Eligible Status. In the event a Participant ceases to be an
Eligible Participant while also a participant in Plan I, if such individual has
not undergone a Separation From Service, he or she must continue to make
Compensation deferral contributions under Plan I through the end of the Plan
Year in which the individual ceases to be an Eligible Participant. Thereafter,
such individual shall not make any further Compensation deferral contributions
to Plan I unless or until he or she again meets the eligibility requirements of
Article II above.
Company Discretionary Contributions. The Company may, in its sole discretion,
make discretionary contributions to the accounts of one or more Participants at
such times and in such


Document No. 001-92196 Rev. *B
        8



--------------------------------------------------------------------------------





amounts as the Board of the Company shall determine, subject to such vesting and
distribution conditions and limitations as the Company, in its sole discretion,
shall impose. To the extent such Company contributions do not vest,
corresponding debits will be made to a Participant's Account, including any
earnings on such forfeited amounts.
Allocations.  The Compensation deferral contributions and any Company
contributions made under Plan I on behalf of a Participant shall be credited to
the Participant’s Account. The Committee shall establish and maintain separate
subaccounts as it determines to be necessary and appropriate for the proper
administration of Plan I. The Committee may cause the Trustees to maintain and
invest separate asset accounts corresponding to each Participant account. Each
Participant Account consists of the aggregate interest of the Participant under
Plan I (and in the Trust), as reflected in the records maintained by the Company
for such purposes.
Plan to Plan Transfers.  Subject to the Committee’s discretion, Participants
shall be allowed to elect to transfer their deemed investment accounts from Plan
II to Plan I or from Plan I to Plan II, subject to such limitations and
reallocation requirements as the Committee, in its sole discretion, determines
to be appropriate; provided, however, that any such plan to plan transfers shall
not change the time and method of distribution of the amounts transferred. The
plan to plan transfers shall be effective as of the date specified by the
Committee.
Cancellation of Elections Due to 401(k) Hardship Withdrawal, Unforeseeable
Emergency Distribution, or Disability
(1)    401(k) Hardship Withdrawal. A Participant’s Deferral Election shall be
automatically cancelled in the event the Participant obtains a hardship
distribution from the Company’s 401(k) Plan pursuant to Treasury Regulation
§1.401(k)-1(d)(3). The Participant, if still an Eligible Participant, may
re-enroll in Plan I during the next Open Enrollment period.
(2)    Unforeseeable Emergency Distribution. A Participant’s Deferral Election
shall be automatically cancelled in the event the Participant obtains an
unforeseeable emergency distribution from Plan I or Plan II. The Participant, if
still an Eligible Participant, may re-enroll in Plan I during the next Open
Enrollment period.

ARTICLE IV

VESTING
A.    Compensation Deferral Contributions.  The value of a Participant’s Account
attributable to Participants’ Compensation deferral contributions shall always
be fully vested and nonforfeitable.
B.    Company Contributions
The value of a Participant’s Account attributable to any Company contributions
pursuant to Article III.D shall vest at such time or times as the Committee may
specify in connection with any such contributions. In the absence of Committee
specification, a Participant’s interest in Company contributions shall be fully
vested and nonforfeitable. Upon a Participant’s Separation From Service for any
reason, any portion of the Participant’s Account that is not then vested
(including allocable


Document No. 001-92196 Rev. *B
        9



--------------------------------------------------------------------------------





earnings, as determined by the Committee), shall be forfeited. Unless otherwise
determined by the Board or the Committee, forfeitures shall be used to satisfy
the Company’s obligation to remit contributions to the Trust under Plan I.


Document No. 001-92196 Rev. *B
        10



--------------------------------------------------------------------------------






ARTICLE V

GENERAL DUTIES
Committee Duties.  The Committee will provide the Trustees with a copy of any
future amendment to this Plan I promptly upon its adoption. The Committee may
from time to time hire outside consultants, accountants, actuaries, legal
counsel or recordkeepers to perform such tasks as the Committee may from time to
time determine.
Trustees’ Duties.  The Trustees shall invest and reinvest the Trust as provided
in the Trust Agreement. The Trustees shall collect the income on the Trust, and
make distributions therefrom, as provided in this Plan I and in the Trust
Agreement.
Company Contributions.  While Plan I remains in effect, and prior to a Change of
Control Event, the Company shall make contributions to the Trust at least once
each quarter. The amount of any quarterly contributions shall be at the
discretion of the Company. At the close of each calendar year, the Company shall
make an additional contribution to the Trust to the extent that previous
contributions to the Trust for the current calendar year are not equal to the
total of the Compensation deferrals made by each Participant plus Company
discretionary contributions, if any, accrued, as of the close of the current
calendar year. The Trustees shall not be liable for any failure by the Company
to provide contributions sufficient to pay all accrued benefits under Plan I in
full in accordance with the terms of Plan I.
Department of Labor Determination.  In the event that any Participants are found
to be ineligible, that is, not members of a select group of management or highly
compensated employees, according to a determination made by the Department of
Labor, the Committee will take whatever steps it deems necessary, in its sole
discretion, to equitably protect the interests of the affected Participants.

ARTICLE VI

PARTICIPANTS’ ACCOUNTS
Separate Accounts.  The Committee shall open and maintain a separate Account for
each Participant. Each Participant’s Account shall reflect the amounts allocated
thereto and distributed therefrom and such other information as affects the
value of such Account pursuant to this Plan I.
Timing of Account Credit.  Amounts deferred under Plan I shall be credited to a
Participant’s Account within five business days following the date upon which
such amounts would otherwise have been paid to the Participant.
Statement of Accounts.  As soon as practicable after the end of each calendar
year the Committee shall furnish to each Participant a statement of Account,
determined as of the end of such calendar year. Upon the discovery of any error
or miscalculation in an Account, the Committee shall correct it, to the extent
correction is practically feasible and permissible under Code Section 409A;
provided, however, that any such statement of Account shall be


Document No. 001-92196 Rev. *B
        11



--------------------------------------------------------------------------------





considered to reflect accurately the status of the Participant’s Account for all
purposes under Plan I unless the Participant reports a discrepancy to the
Committee within six (6) months after receipt of the statement. The Committee
shall have no obligation to make adjustments to a Participant’s Account for any
discrepancy reported to the Committee more than six (6) months after receipt of
the statement, or for a discrepancy caused by the Participant’s error.
Statements to Participants are for reporting purposes only, and no allocation,
valuation or statement shall vest any right or title in any part of the Trust,
nor require any segregation of Trust assets, except as is specifically provided
in this Plan I.
Distribution of Accounts.  Payment to a Participant shall be based on the value
of the vested portion of the Participant’s Account as of the Valuation Date
immediately preceding the date of distribution plus any contribution
subsequently credited to such Account and less any distributions subsequently
made from the Account.

ARTICLE VII    

PAYMENTS TO A PLAN I PARTICIPANT OR BENEFICIARY
A.    General.  Payments of vested accrued benefits to Plan I Beneficiaries from
the Trust shall generally be made in accordance with the distribution event
specified by the Participant in the Deferral Election between the Company and
the Participant (the “Distribution Event”). Except as otherwise expressly
provided in the Participant’s Deferral Election and as set forth in Article VII
below, no distribution shall be made or commenced prior to the time and manner
as set forth in the Participant’s Deferral Election.
B.    Installment Payments Treated as Single Payments. All installment payments
under the Plan are considered a single payment for purposes of complying with
Code Section 409A.
C.     Earliest Distributions.
(i)    Regular Participants. Except as permitted by the Plan and Code Section
409A in connection with a Change of Control Event, a Corporate Dissolution,
pursuant to a Bankruptcy Court Approval, a conflicts of interest or ethics rules
distribution under Article 7.T., a FICA and related income tax distribution
under Article 7.U., a state, local or foreign tax distribution under Article
7.V., or a Code Section 409A Distribution under Article 7.W., in no event may
the account of a Participant who is not a Specified Employee be distributed
earlier than (i) the Participant’s Separation From Service, (ii) the
Participant’s Disability, (iii) the Participant’s death, (iv) a specified time
under Article 7.J. hereunder, (v) a Change of Control Event, (vi) the occurrence
of an Unforeseeable Emergency, or (vii) to an individual other than the
Participant pursuant to a Domestic Relations Order.
(ii)    Specified Employee Participants. Except as permitted by the Plan and
Code Section 409A in connection with a Change of Control Event, a Corporate
Dissolution, pursuant to a Bankruptcy Court Approval, a conflicts of interest or
ethics rules distribution under Article 7.T., a FICA and related income tax
distribution under Article 7.U., a state, local or foreign tax distribution
under Article 7.V., or a Code Section 409A Distribution under Article 7.W., in
no event may a Specified Employee’s account be distributed earlier than (i) six
(6) months following the Specified


Document No. 001-92196 Rev. *B
        12



--------------------------------------------------------------------------------





Employee’s Separation From Service (or if earlier, the Specified Employee’s
death), (ii) six (6) months following the Specified Employee’s Disability,
(iii) the Specified Employee’s death, (iv) a specified time under Article 7.J.
hereunder, (v) a Change of Control Event, (vi) the occurrence of an
Unforeseeable Emergency, or (vii) to an individual other than the Participant
pursuant to a Domestic Relations Order. In the event a Specified Employee’s Plan
distributions are delayed due to the six-month delay requirement, the amounts
otherwise payable to the Specified Employee during such period of delay shall be
paid on a date that is at least six months and one day following Separation From
Service, but no later than the end of the calendar year in which such six month
and one day period ends (or, if earlier, upon the death of the Specified
Employee). The Participant’s other scheduled distributions, if any, shall not be
affected by the period of delay.
D.    Small Account Lump-Sum Distribution. If, on the date of a Participant’s
Separation From Service, their Accounts under Pre-2005 Plan I, Pre-2005 Plan II,
Plan I, Plan II and any other non-qualified deferred Compensation plans required
to be aggregated with such plans pursuant to Treasury Regulation §1.409A-1(c)(2)
total, in the aggregate, less than the then applicable limit under Internal
Revenue Code Section 402(g)(1)(B) (e.g., $18,000 in 2017, then all Accounts
under all such plans, including Participant’s Account under this Plan I, shall
be distributed in a lump-sum in the month following such Participant’s
Separation From Service, or, if the Participant is a Specified Employee, in the
seventh month following such Participant’s Separation From Service; provided,
however, that in the event such Accounts increase in value so that their
aggregate value exceeds the then applicable limit under Internal Revenue Code
Section 402(g)(1)(B) on the scheduled payment date, such Accounts shall instead
be paid in accordance with the Plan and the Participant’s Deferral Elections.


Document No. 001-92196 Rev. *B
        13



--------------------------------------------------------------------------------





E.    Upon Retirement – Plan Year 2005 Through 2008 Deferrals.  With respect to
amounts deferred in Plan Years 2005 through 2008, if a Participant has a
Separation From Service pursuant to Participant’s retirement at age 55 or
greater but with at least ten full years of continuous employment, or for
outside director Participants, age 55 or greater and ten full years of
continuous service as a Board member (either case shall be referred to in this
Plan I as “Retirement”), then Participant shall receive, pursuant to the
election selected in his or her timely submitted Deferral Election(s) a
distribution of his or her Account balance in (i) a lump-sum, (ii) a partial
lump-sum combined with up to fifteen years of annual payments, or (iii) two to
fifteen years of annual payments, each such payment equal to 1/n of the
Participant’s vested accrued benefit where n is the number of installments
remaining to be paid, (an “Annual Payment”); provided, however, that to the
extent a Participant is permitted to and makes differing distribution elections
for amounts deferred in different Plan Years, then the deferrals for each Plan
Year (including earnings and losses thereon) shall be distributed in one of the
three permitted methods in accordance with such Deferral Elections.
F.    Upon Death – Plan Year 2005 Through 2008 Deferrals.  With respect to
amounts deferred in Plan Years 2005 through 2008, if a Participant dies, then
the Participant’s beneficiary will receive their remaining Account balance in
either a lump-sum or in five Annual Payments, as specified in the Participant’s
Deferral Election; provided, however, that to the extent a Participant is
permitted to and makes differing distribution elections for amounts deferred in
different Plan Years, then the deferrals for each Plan Year (including earnings
and losses thereon) shall be distributed in one of the two permitted methods in
accordance with such Deferral Elections.
Non-Retirement Separations From Service – Plan Year 2005 Through 2008
Deferrals.  With respect to amounts deferred in Plan Years 2005 through 2008, in
the event a Participant has a Separation From Service that does not qualify as a
Retirement, then his or her Account balance shall be distributed in a lump-sum
within 60 days following such Separation From Service.
All Separations From Service and Death – Plan Year 2009 and Later Deferrals.
With respect to amounts deferred in Plan Years 2009 and later, if a Participant
dies or undergoes any Separation From Service, then Participant shall receive,
pursuant to the election selected in his or her timely submitted Deferral
Election(s) a distribution of his or her Account balance in (i) a lump-sum, (ii)
a partial lump-sum combined with up to fifteen years of annual payments, or
(iii) two to fifteen years of Annual Payments; provided, however, that to the
extent a Participant is permitted to and makes differing distribution elections
for amounts deferred in different Plan Years, then the deferrals for each Plan
Year (including earnings and losses thereon) shall be distributed in one of the
three permitted methods in accordance with such Deferral Elections.
Scheduled In-Service Distribution.  A Participant may elect, as provided in his
or her Participant Deferral Election, to receive one or more scheduled
in-service (i.e., prior to a Separation From Service) distributions from their
Account balance without an early withdrawal penalty. Any such distributions must
be at least two full Plan Years following the date of the Participant’s Deferral
Election. Each scheduled in-service distribution may be postponed (but only
once) in accordance with Article 7.O. If a Participant specifies that a dollar
amount will be distributed and the Account balance is less than the dollar
amount, then the entire Account will be distributed. A Participant may neither


Document No. 001-92196 Rev. *B
        14



--------------------------------------------------------------------------------





increase nor decrease the amount or percentage specified for an in-service
distribution once their initial election is made. In the event a Participant
undergoes a Separation From Service prior to a scheduled in-service
distribution, the in-service distribution election shall be without further
force and effect and the applicable Separation From Service distribution
provisions of Plan I and the Participant’s Deferral Election shall control.
Supplemental Survivor Benefit. If a Participant dies prior to undergoing a
Separation From Service, then, in addition to the Account distributions relating
to his or her Deferral Elections, his or her beneficiary shall receive a taxable
survivor benefit equal to two times the total amount deferred into Plan I
through December 31, 2015, including certain amounts deferred under Plan II that
were transferred to Plan I (as described below), and excluding certain
distributions (as described below) and amounts transferred from Plan I to Plan
II, up to a maximum benefit of three million dollars ($3,000,000), including any
supplemental survivor benefit under Pre-2005 Plan I governing deferrals prior to
January 1, 2005. For the purpose of determining the amount of the supplemental
survivor benefit, earnings or losses on deferrals are not included. Any Plan I
distributions prior to death and any Plan I to Plan II transfers not
subsequently re-transferred back to Plan I shall reduce the Plan I deferral
balance by a pro rata amount, calculated as of the distribution Valuation Date.
Any Plan II transfers to Plan I shall carry a pro rata credit for Plan II
deferrals. With respect to Plan II to Plan I transfers that result in a
supplemental survivor benefit payout (except for Plan II to Plan I transfers of
amounts originally deferred to Plan I and subsequently transferred to Plan II),
such supplemental survivor payout will be made simultaneously with the last
payout scheduled to be made pursuant to the Deferral Elections in force with
respect to the amount transferred from Plan II to Plan I. Otherwise, the
supplemental survivor benefit will be paid out in a full lump-sum payment in the
year in which the Participant dies, except if the Participant dies in December,
in which case the supplemental survivor benefit will be paid in the following
calendar year.
Example I: Participant A defers $1,750,000 to Plan I. This appreciates to
$2,000,000. Participant A then dies prior to a Separation From Service. Because
the Supplemental Survivor Benefit is capped at $3,000,000, her beneficiary
receives a $3,000,000 Supplemental Survivor Benefit.
Example II: Participant A defers $100,000 into Plan II. This appreciates to
$130,000, at which time it is transferred to Plan I. Participant A then defers
$25,000 into Plan I. Subsequently, Participant A’s Plan I total account value
declines to $80,000 based upon her phantom investments diminishing in value.
Participant A dies while on a Company-approved leave of absence that is not a
Separation From Service. Due to Participant A’s $100,000 Plan II transfer
deferral credit, and her $25,000 deferral credit under Plan I, her beneficiary
receives a $250,000 Supplemental Survivor Benefit.
Example III: Participant A defers $100,000 into Plan II. This depreciates to
$65,000, at which time it is transferred to Plan I. Participant A then defers
$25,000 into Plan I. Subsequently, Participant A’s Plan I total account value
declines to $40,000 based upon her phantom investments diminishing in value.
Participant dies while on a Company-approved leave of absence that is not a


Document No. 001-92196 Rev. *B
        15



--------------------------------------------------------------------------------





Separation From Service. Due to Participant A’s $100,000 Plan II transfer
deferral credit, and her $25,000 deferral credit under Plan I, her beneficiary
receives a $250,000 Supplemental Survivor Benefit.
Example IV: Participant B has deferred $150,000 into Plan II. The Plan II
account appreciates to $250,000, at which time $125,000 is transferred to Plan
I. Participant B thereafter defers $30,000 to Plan I. The Plan I account
subsequently appreciates to $235,000, at which time Participant B receives a
scheduled $110,000 in-service distribution from Plan I. Subsequently Participant
B’s Plan I account appreciates to $150,000, at which time Participant B dies
prior to any Separation From Service.
•
The Plan II transfer deferral credit equals $75,000, because the total deferrals
under Plan II at the time of distribution were $150,000, and because the
transfer of 50% of the Plan II balance results in a pro rata 50% transfer of the
Plan II deferral credit.

•
The Total Plan I deferrals equal $30,000.

•
At the time of the distribution, the total Plan I deferral credit is $105,000 =
Plan II transfer credit of $75,000 plus Plan I deferrals of $30,000.

•
The $110,000 Plan I distribution results in a pro rata reduction in the Plan I
deferral credit. The $110,000 distribution is divided by the then Total Plan I
account value of $235,000 resulting in .468. Because distributions result in a
pro rata reduction of deferral credit, .468 is multiplied by the total Plan I
deferral credit of $105,000 = $49,140. This amount is reduced from the Total
Plan I deferral credit ($105,000 - $49,140) resulting in a post-distribution
Total Plan I deferral credit of $55,860.

•
Upon Participant B’s death, his beneficiary receives a Supplemental Survivor
Benefit equal to 2 x $55,860 = $111,720.

Example V: Participant C defers $1,400,000 to Plan I. Participant C has a
Separation From Service. Shortly thereafter, Participant C dies. Because on her
date of death Participant C had already undergone a Separation From Service, her
beneficiary does not receive a Supplemental Survivor Benefit.
Example VI: In 2009, Participant D defers $100,000 to Plan II and elects to
receive payments upon death in five annual installments. In 2010, Participant D
defers $50,000 to Plan II and elects to receive payments upon death in ten
annual installments. The Plan II account remains at a value of $150,000. In
2011, Participant transfers the entire $150,000 Plan II account to Plan I. In
2012, Participant D dies prior to his Separation From Service, earning a
$300,000 Supplemental Survivor Benefit. The 2009 deferrals, including earnings
and losses, are paid out ratably over five years. The 2010 deferrals, including
earnings and losses, are paid out ratably over ten years. Because it results
from a Plan II to Plan I transfer, the Supplemental Survivor Benefit of $300,000
(it is not subject to earnings or losses or interest) is paid out simultaneously
with the tenth installment of the 2010 deferrals.


Document No. 001-92196 Rev. *B
        16



--------------------------------------------------------------------------------





G.     Method of Distribution.  Except as specified otherwise in this Article 7,
payment to any Plan I Beneficiary shall be made (i) in accordance with the
Deferral Election executed by the Participant, (ii) in cash, (iii) in a
lump-sum, or (iv) in annual payments.
H.    Lump-Sum Distribution Timing. For Participants receiving a lump-sum
distribution (other than a small account lump-sum distribution under Article
7.D. hereof, which shall be paid in accordance with that subsection) the value
of their Account (or portion thereof specified in the Participant’s election)
shall be paid in a lump-sum cash payment no later than the end of the year in
which their Separation From Service occurs (or if their Separation From Service
occurs in December of any year, no earlier than January 1 of the following year
and no later than December 31 of such following year), or, for Specified
Employees (or their estates or beneficiaries), at least six months and one day
after the date upon which they incur a Separation From Service, but no later
than the end of the calendar year in which such six month and one day period
ends or, if earlier, upon their death.
I.    Installment Distribution Timing. Installment payments shall commence no
later than the end of the year following the triggering distribution event
(except if the triggering event is a Separation From Service or death occurring
in December, in which case the payments shall commence in the following year),
or, for Specified Employees undergoing a Separation From Service triggering
event, as soon as is practicable at least six months and one day after the date
upon which they incur a Separation From Service, but no later than the end of
the calendar year in which such six month and one day period ends. However, in
no event may installment payments be made over a period exceeding fourteen years
following the first installment, even if the payments are postponed pursuant to
an election made under Article 7.O. hereof.
J.    Subsequent Election to Delay or Change Form of Payment.
(1)    A Participant’s election to receive a retirement, Disability or
in‑service distribution may be delayed or the form of payment changed by filing
an election, in the form required by the Committee, at least one year in advance
of the date upon which any distribution would otherwise have been made pursuant
to the prior election. Such election shall not be effective for a period of one
(1) year, and must delay the initial payment by a period of at least five (5)
years, but may not result in the initial payment occurring more than then ten
(10) years following Retirement or Disability. In the absence of such timely
filed election, the value of such Participant’s Account shall be distributed in
accordance with their previously timely filed Account election.
(2)    Because Plan installment payments are considered a single payment for
purposes of Code Section 409A. A subsequent election may accelerate the method
of distribution. For example, if a Participant initially elected to receive
retirement or Disability payments in five annual installments following
Participant’s Separation From Service, Participant could make a timely election
to instead take a lump-sum distribution five years following Participant’s
Separation From Service. Moreover, a subsequent election may change a lump-sum
distribution to an installment election, so long as, in either case, the initial
payment is delayed for a period of at least five (5) years, the election is not
effective for one (1) year and is made at least one (1) year in advance of the
date upon which the first distribution would have otherwise been made.


Document No. 001-92196 Rev. *B
        17



--------------------------------------------------------------------------------





(3)    Because installment payments are treated as a single payment, any
subsequent election must apply to all of the installment payments. For example,
if a Participant initially elected to receive retirement or Disability payments
in five annual installments following her Separation From Service, the
Participant may not elect to defer the 1st, 2nd, 3rd and 5th installments only,
but must also defer the 4th installment.
Distributions From Trust; Withholding.  The Company shall deliver to the
Trustees a schedule for each Participant (the “Payment Schedule”) that indicates
the amounts payable to each Participant (and his or her beneficiaries), unless
the Trustee does not require a Payment Schedule, that provides a formula or
other instructions acceptable to the Trustees for determining the amounts so
payable, the form in which such amount is to be paid and the time of
commencement for payment of such amounts. The Payment Schedule shall be
delivered to the Trustees not fewer than 15 days prior to the first date on
which a payment is to be made to the Participant. Any change to a Payment
Schedule shall be delivered to the Trustees not fewer than 15 days prior to the
date on which the first payment is to be made in accordance with the changed
Payment Schedule. Except as otherwise provided herein, the Trustees shall cause
the Company or the Trust to make payments to Participants and their
beneficiaries in accordance with such Payment Schedule. The Trustees shall make
provisions for the reporting and withholding of any federal, state or local
taxes that may be required to be withheld with respect to the payment of Plan I
benefits and shall pay amounts withheld to the appropriate taxing authorities or
determine that such amounts have been reported, withheld and paid by the
Company, it being understood among the parties hereto that the Company shall on
a timely basis provide the Trustees specific information as to the amount of
taxes from the Trustees and properly pay and report such withheld taxes from the
Trustees and properly pay and report such amounts to the appropriate taxing
authorities.
K.    Certain Distributions.  In case of any distribution to a minor or to a
legally incompetent person, the Committee may (1) direct the Trustees to make
the distribution to his legal representative, to a designated relative, or
directly to such person for his benefit, or (2) instruct the Trustees to use the
distribution directly for his support, maintenance, or education. The Trustees
shall not be required to oversee the application, by any third party, of any
distributions made pursuant to this Article.
L.    Phantom Cypress Stock.  Distributions of accounts with allocations
credited to phantom Cypress stock shall be made in cash.
Domestic Relations Order Distributions.  The Committee, in its sole discretion,
may accelerate a payment (or payments) make such payments to an individual other
than the Participant as necessary to comply with the terms of a Domestic
Relations Order.
M.    Conflicts of Interest and Ethics Rules Distributions.  The Committee, in
its sole discretion, may accelerate a payment (or payments) as necessary (i) for
any U.S. federal officer or employee in the executive branch of the U.S. federal
government to comply with an ethics agreement with the U.S. federal government,
or (ii) to avoid violating a U.S. federal, state, local or foreign ethics law or
conflicts of interest law, as specified under Code Section 409A.


Document No. 001-92196 Rev. *B
        18



--------------------------------------------------------------------------------





N.    FICA and Related Income Tax Distribution.  The Committee, in its sole
discretion, may permit a distribution from a Participant’s Account sufficient to
pay any FICA Amounts due upon the vesting of any Company contribution as well as
to satisfy the income tax withholding requirements with respect to the FICA
Amount and income tax payments under this Article 7.U. In no event may the total
payment under this Article 7.T. exceed the aggregate of the FICA Amount and the
related income tax withholding.
O.    State, Local and Foreign Tax Distribution.  The Committee, in its sole
discretion, may permit a distribution from a Participant’s Account sufficient to
pay any state, local or foreign tax obligations arising from participation in
the Plan that apply to an amount deferred under the Plan prior to the scheduled
distribution of such amount. In the event the Committee exercises such
discretion, the Committee may also permit a distribution sufficient to pay
related income tax withholding in accordance with Code Section 409A. In no event
may the total payment under this Article 7.V. exceed the aggregate amount of
such taxes due.
P.    Code Section 409A Distribution.  In the event that the Plan fails to
satisfy the requirements of Code Section 409A, then the Company, in its sole
discretion, may permit a distribution from a Participant’s Account up to the
maximum amount required to be included in income as a result of the failure to
comply with Code Section 409A.
Special 2005 Election. Notwithstanding any other provision of this Plan I, in
the period commencing June 15, 2005 and ending December 31, 2005, the Committee,
in its sole discretion, may permit one or more Participants to cancel or reduce
Deferral Elections with respect to amounts deferred (or to be deferred) under
this Plan I on or after January 1, 2005 up through December 31, 2005 in
accordance with Q&A-20 under IRS Notice 2005-1, subject to the Participant
entering into such cancellation or reduction agreements as are specified by the
Committee.


Document No. 001-92196 Rev. *B
        19



--------------------------------------------------------------------------------






ARTICLE VIII

CHANGE OF CONTROL


The Company, in its sole discretion, may terminate the Plan and accelerate all
scheduled Plan distributions within 30 days prior to or 12 months following a
Change of Control Event by means of an irrevocable election; provided that such
termination and distribution acceleration complies with the requirements of Code
Section 409A.


Document No. 001-92196 Rev. *B
        20



--------------------------------------------------------------------------------






ARTICLE IX
TERMINATION DUE TO CORPORATE DISSOLUTION OR PURSUANT TO BANKRUPTCY COURT
APPROVAL
A.    Corporate Dissolution.  The Company, in its sole discretion, may terminate
the Plan and accelerate all scheduled Plan distributions within 12 months
following a Corporate Dissolution; provided that such termination and
distribution acceleration complies with the requirements of Code Section 409A.
B.     Bankruptcy Court Approval.  The Company, in its sole discretion, may
terminate the Plan and accelerate all scheduled Plan distributions pursuant to
Bankruptcy Court Approval; provided that such termination and distribution
acceleration complies with the requirements of Code Section 409A.


Document No. 001-92196 Rev. *B
        21



--------------------------------------------------------------------------------






ARTICLE X

UNFORESEEABLE EMERGENCY DISTRIBUTIONS
With the consent of the Committee, a Participant may withdraw up to one hundred
percent (100%) of his or her Account as may be required to meet a sudden
Unforeseeable Emergency of the Participant. Such distribution may only be made
if the amounts distributed with respect to an Unforeseeable Emergency may not
exceed the amounts necessary to satisfy such emergency plus amounts necessary to
pay taxes reasonably anticipated as a result of the distribution, after taking
into account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).


Document No. 001-92196 Rev. *B
        22



--------------------------------------------------------------------------------






ARTICLE XI

CLAIMS PROCEDURE
A.    Claims and Review Procedures
(1)    Purpose. Every Participant or Beneficiary (or his or her representative
who is authorized in writing by the Claimant to act on his or her behalf)
(hereinafter collectively, “Claimant”) shall be entitled to file with the
Committee (and subsequently with the individual(s) designated to review claims
appealed after being initially denied by the Committee (the “Deferred
Compensation Committee”)) a written claim for benefits under the Plan. The
Committee shall be able to establish such rules, policies and procedures,
consistent with ERISA and the Plan, as it may deem necessary or appropriate in
carrying out its duties and responsibilities under this Article 11. In the case
of a denial of the claim, the Committee shall provide the Claimant with a
written or electronic notification that complies with Department of Labor
Regulation Section 2520.104b-1(c)(1).
(2)    Denial of Claim. If a claim is denied by the Committee (or its authorized
representative), in whole or in part, then the Claimant shall be furnished with
a denial notice that shall contain the following:
(i)    specific reason(s) for the denial;
(ii)    reference to the specific Plan provision(s) on which the denial is
based;
(iii)    a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why the material or
information is necessary; and
(iv)    an explanation of the Plan’s claims review procedure and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under ERISA Section 502(a) following a denial on review (as
set forth in Section 11(A)(4) below).
The denial notice shall be furnished to the Claimant no later than ninety (90)
days after receipt of the claim by the Committee, unless the Committee
determines that special circumstances require an extension of time for
processing the claim. If the Committee determines that an extension of time for
processing is required, then notice of the extension shall be furnished to the
Claimant prior to the termination of the initial ninety (90)-day period. In no
event shall such extension exceed a period of ninety (90) days from the end of
such initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
expects to render the benefits determination.
(3)    Claim Review Procedure. The Claimant may request review of the denial at
any time within sixty (60) days following the date the Claimant received notice
of the denial of his or her


Document No. 001-92196 Rev. *B
        23



--------------------------------------------------------------------------------





claim. The Committee shall afford the Claimant a full and fair review of the
decision denying the claim and, if so requested, shall:
(i)    provide the Claimant with the opportunity to submit written comments,
documents, records and other information relating to the claim for benefits;
(ii)    provide that the Claimant shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information (other than documents, records and other information that is
legally-privileged) relevant to the Claimant’s claim for benefits; and
(iii)    provide for a review that takes into account all comments, documents,
records and other information submitted by the Claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.
(4)    If the claim is subsequently also denied by the Committee, in whole or in
part, then the Claimant shall be furnished with a denial notice that shall
contain the following:
(i)    specific reason(s) for the denial;
(ii)    reference to the specific Plan provision(s) on which the denial is
based; and
(iii)    an explanation of the Plan’s claims review procedure and the time
limits applicable to such procedures, including a statement of the Claimant’s
right to bring a civil action under ERISA Section 502(a) following the denial on
review.
(5)    The decision on review shall be issued within sixty (60) days following
receipt of the request for review. The period for decision may, however, be
extended up to one hundred twenty (120) days after such receipt if the Committee
determines that special circumstances require extension. In the case of an
extension, notice of the extension shall be furnished to the Claimant prior to
the expiration of the initial sixty (60)-day period. In no event shall such
extension exceed a period of sixty (60) days from the end of such initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Plan expects to render the
benefits determination.
(6)    Special Procedure for Claims Due to Disability. To the extent an
application for distribution as a result of a Disability requires the Committee,
as applicable, to make a determination of Disability under the terms of the
Plan, then such determination shall be subject to all of the general rules
described in this Article, except as they are expressly modified by this
Article.
(i)    The initial decision on the claim for a Disability distribution will be
made within forty-five (45) days after the Plan receives the Claimant’s claim,
unless special circumstances require additional time, in which case the
Committee will notify the Claimant before the end of the initial forty-five
(45)-day period of an extension of up to thirty (30) days. If necessary, the
Committee may notify the Claimant, prior to the end of the initial thirty
(30)-day extension period, of a second extension of up to thirty (30) days. If
an extension is due to the


Document No. 001-92196 Rev. *B
        24



--------------------------------------------------------------------------------





Claimant’s failure to supply the necessary information, then the notice of
extension will describe the additional information and the Claimant will have
forty-five (45) days to provide the additional information. Moreover, the period
for making the determination will be delayed from the date the notification of
extension was sent out until the Claimant responds to the request for additional
information. No additional extensions may be made, except with the Claimant’s
voluntary consent. The contents of the notice shall be the same as described in
Article 11(A)(2) above. If a disability distribution claim is denied in whole or
in part, then the Claimant will receive notification, as described in Article
11(A)(2).
(7)    If an internal rule, guideline, protocol or similar criterion is relied
upon in making the adverse determination, then the denial notice to the Claimant
will either set forth the internal rule, guideline, protocol or similar
criterion, or will state that such was relied upon and will be provided free of
charge to the Claimant upon request (to the extent not legally privileged) and
if the Claimant’s claim was denied based on a medical necessity or experimental
treatment or similar exclusion or limit, then the Claimant will be provided a
statement either explaining the decision or indicating that an explanation will
be provided to the Claimant free of charge upon request.
(8)    Any Claimant whose application for a Disability distribution is denied in
whole or in part, may appeal the denial by submitting to the Committee a request
for a review of the application within one hundred and eighty (180) days after
receiving notice of the denial. The request for review shall be in the form and
manner prescribed by the Committee. In the event of such an appeal for review,
the provisions of Article 11(A)(3) regarding the Claimant’s rights and
responsibilities shall apply. Upon request, the Committee will identify any
medical or vocational expert whose advice was obtained on behalf of the
Committee in connection with the denial, without regard to whether the advice
was relied upon in making the determination. The entity or individual appointed
by the Committee to review the claim will consider the appeal de novo, without
any deference to the initial denial. The review will not include any person who
participated in the initial denial or who is the subordinate of a person who
participated in the initial denial.
(9)    If the initial Disability distribution denial was based in whole or in
part on a medical judgment, then the Committee will consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment, and who was neither consulted in
connection with the initial determination nor is the subordinate of any person
who was consulted in connection with that determination. The Committee must
include in any notice of an adverse determination on review either an
explanation of the clinical basis for the determination, applying the terms of
the Plan to the Claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request.
(10)    A decision on review shall be made promptly, but not later than
forty-five (45) days after receipt of a request for review, unless special
circumstances require an extension of time for processing. If an extension is
required, the Claimant will be notified before the end of the initial forty-five
(45)-day period that an extension of time is required and the anticipated date
that the review will be completed. A decision will be given as soon as possible,
but not later than ninety (90) days after receipt of a request for review. The
Committee must give notice of its decision to the Claimant; such notice must
comply with the requirements set forth in paragraph (h) above. In addition, if
the Claimant’s claim was denied based on a medical necessity or experimental
treatment


Document No. 001-92196 Rev. *B
        25



--------------------------------------------------------------------------------





or similar exclusion, then the Claimant will be provided a statement explaining
the decision, or a statement providing that such explanation will be furnished
to the Claimant free of charge upon request. The notice shall also contain the
following statement: “You and your Plan may have other voluntary alternative
dispute resolution options, such as mediation. One way to find out what may be
available is to contact your local U.S. Department of Labor Office and your
State insurance regulatory agency.”
B.    Exhaustion of Claims Procedure and Right to Bring Legal Claim.  No action
in law or equity shall be brought more than one (1) year after the Committee’s
affirmation of a denial of the claim, or, if earlier, more than four (4) years
after the facts or events giving rise to the Claimant’s allegation(s) or
claim(s) first occurred.


Document No. 001-92196 Rev. *B
        26



--------------------------------------------------------------------------------






ARTICLE XII

MISCELLANEOUS
A.    Unsecured General Creditor.  Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interests in any specific property or assets of the Company. No assets of the
Company shall be held in any way as collateral security for the fulfilling of
the obligations of the Company under this Plan I. Any and all of the assets of
the Company shall be, and remain, the general unpledged, unrestricted assets of
the Company. The obligation of the Company under Plan I shall be merely that of
an unfunded and unsecured promise to pay money in the future, and the rights of
the Participants and Beneficiaries shall be no greater than those of unsecured
general creditors.
B.    Restriction Against Assignment.  The Company shall pay all amounts payable
hereunder only to the person or persons designated by Plan I and not to any
other person or corporation. No part of a Participant’s Account shall be liable
for the debts, contracts, or engagements of any Participant, his or her
Beneficiary, or successors in interest, nor shall a Participant’s Account be
subject to execution by levy, attachment, or garnishment or by any other legal
or equitable proceeding, nor shall any such person have any right to alienate,
anticipate, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever. If any Participant, Beneficiary or successor
in interest is adjudicated bankrupt or purports to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge any distribution or payment from
Plan I, voluntarily or involuntarily, the Committee, in its sole and absolute
discretion, may cancel such distribution or payment (or any part thereof) to or
for the benefit of such Participant, Beneficiary or successor in interest in
such manner as the Committee shall direct.
Withholding.  ,All taxes that are required to be withheld by the Company shall
be deducted from each payment made under Plan I, as applicable. The Company
shall have the right to reduce any payment by the amount of cash sufficient to
provide the amount of said taxes.
Legal Representation.  The Company will reimburse all reasonable legal fees and
expenses incurred by a Plan I Beneficiary in seeking to obtain or enforce any
right or benefit provided by Plan I. This reimbursement right applies only to
claims made after a Change of Control Event and only for fees and expenses
incurred after a Plan I Beneficiary has exhausted the claims and appeals
procedure specified in Article IX. No reimbursement shall be made if the request
is found to be frivolous by a court of competent jurisdiction.
Amendment, Modification, Suspension or Termination.  The Committee may amend,
modify, suspend or terminate Plan I in whole or in part, except that no
amendment, modification, suspension or termination shall have any retroactive
effect to reduce any amounts allocated to a Participant’s Account, provided that
a termination or suspension of Plan I or any Plan I amendment or modification
that will significantly increase costs to the Company shall be approved by the
Board. In the event that this Plan I is terminated, the timing of the
disposition of the amounts credited to a Participant’s Account shall occur in
accordance with Article VII.
Governing Law.  This Plan I shall be construed, governed and administered in
accordance with the internal substantive laws of the State of California (other
than the choice of law principles).


Document No. 001-92196 Rev. *B
        27



--------------------------------------------------------------------------------





Receipt or Release.  Any payment to a Plan I Beneficiary in accordance with the
provisions of Plan I shall, to the extent thereof, be in full satisfaction of
all claims against the Committee and the Company. The Committee may require such
Plan I Beneficiary, as a condition precedent to such payment, to execute a
receipt and release to such effect.
H.    Payments on Behalf of Persons under Incapacity.  In the event that any
amount becomes payable under Plan I to a person who, in the sole judgment of the
Committee, is considered by reason of physical or mental condition to be unable
to give a valid receipt therefore, the Committee may direct that such payment be
made to any person found by the Committee, in its sole judgment, to have assumed
the care of such person. Any payment made pursuant to such determination shall
constitute a full release and discharge of the Committee and the Company.
I.    No Employment or Other Rights.  Participation in this Plan I shall not
confer upon any person any right to be employed by the Company (or for outside
director Participants, any right to remain in service as a Board member) or any
other right not expressly provided hereunder.
J.    Headings. Headings and subheadings in this Plan I are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.
K.    Successorship.  This Plan I shall be binding upon and inure to the benefit
of any successor to the Company or its business as the result of merger,
consolidation, reorganization, transfer of assets or otherwise, and any
subsequent successor thereto; and any such successor shall be deemed to be the
“Company” under this Plan I. In the event of any such merger, consolidation,
reorganization, transfer of assets or other similar transaction, the successor
to the Company or its business or any subsequent successor thereto shall
promptly notify the Trustees in writing of its successorship and furnish the
Trustees with the name or names of any person or persons authorized to act for
the Company. In no event shall any such transaction described herein suspend or
delay the rights of Plan I Beneficiaries to receive their vested accrued
benefits hereunder.
L.    Plan I Document.  This document, the prospectus to Plan I, the Deferral
Election, certain definitions expressly mentioned herein that are defined in the
Cypress Semiconductor 401(k) Employee Savings Plan, the Trust Agreement, and any
other documents identified by the Committee, comprise the Plan documents for
Plan I.
M.    Definitions     
(1)    “Account” means the bookkeeping account established to reflect the
interest of a Participant or beneficiary in Plan I.
(2)         “Bankruptcy Court Approval” means the approval of a bankruptcy court
pursuant to 11 U.S.C. § 503(b)(1)(A).
(3)         “Cause” means: (i) Participant’s continued failure to substantially
perform Participant’s principal duties and responsibilities (other than as a
result of disability or death) after thirty (30) days written notice from the
Company specifying the nature of Participant’s failure and demanding that such
failure be remedied; (ii) Participant’s material and continuing breach of his or
her obligations to the Company set forth in any written agreement between the
Company and


Document No. 001-92196 Rev. *B
        28



--------------------------------------------------------------------------------





Participant or any written policy of the Company after thirty (30) days written
notice from the Company specifying the nature of Participant’s breach and
demanding that such breach be remedied (unless such breach by its nature cannot
be cured, in which case notice and an opportunity to cure shall not be
required); (iii) Participant’s arrest for a felony, fraud or an act of moral
turpitude; or (iv) act or acts of dishonesty undertaken by Participant and
intended to result in personal enrichment of Participant at the expense of the
Company.
(4)         “Change of Control Event” means a change in ownership or effective
control of the Company or in the ownership of a substantial portion of the
Company’s assets, as defined under Code Section 409A.
(5)         “Code Section 409A” means Code Section 409A and the proposed or
final (as applicable) Treasury regulations and other official guidance
promulgated thereunder.
(6)         “Corporate Dissolution” means a dissolution of the Company that is
taxed under Code Section 331.
(7)         “Deferral Election” means the documents that encompass the (i) the
Deferred Compensation Plan I Beneficiary Designation, (ii) the Deferred
Compensation Plan I Distribution Election Form, (iii) the Deferred Compensation
Plan I Participation Agreement and Deferral Election, (iv) the Deferred
Compensation Plan I Investment Allocation Form for Future Deferrals, (v) the
Deferred Compensation Plan I Investment Allocation Change Form, and (vi) any
other documents provided to Participants relating to their Plan I deferral
election decisions.
(8)         “Disability” means the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering Company employees.
(9)         “Domestic Relations Order” means a court order that qualifies as a
domestic relations order under Code Section 414(p)(1)(B).
(10)    “FICA Amount” means the aggregate Federal Insurance Contributions Act
(FICA) tax imposed on any Account under Code Sections 3101, 3121(a) and
3121(v)(2), as applicable, and any corresponding tax withholding provisions of
applicable state, local or foreign tax laws as a result of the payment of the
FICA amount.
(11)    “Involuntary Termination” means a Participant’s termination of
employment (or for outside director Participants, termination of service as a
Board member) with the Company because of the Company’s downsizing and/or
restructuring, as determined in the sole discretion of the Committee.
(12)    “Plan Year” means the calendar year.


Document No. 001-92196 Rev. *B
        29



--------------------------------------------------------------------------------





(13)    “Sales Commissions” means “sales commission compensation” as such term
is defined in Treasury Regulation §1.409A-2(a)(12)(i).
(14)    “Separation From Service” means a separation from service as defined
under Code Section 409A. For this purpose, the employment relationship will be
treated as continuing intact while the Participant is on military leave, sick
leave or other bona fide leave of absence, except that if the period of such
leave exceeds six (6) months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, then the employment
relationship will be deemed to have terminated on the first day immediately
following such 6-month period. A leave of absence constitutes a bona fide leave
of absence only if there is a reasonable expectation that the Participant will
return to perform services for the Employer.
(15)    “Specified Employee” means a “key employee” as such term is defined in
Internal Revenue Code Section 416(i) without regard to paragraph five (5)
thereof. As of 2016, this generally includes (i) the top fifty (50) Company
officers making at least $200,000 per year, (ii) a 5% owner of the Company, or
(iii) a 1% owner of the Company making more than $150,000 per year. For purposes
of the preceding sentence, “compensation” means Compensation as such term is
defined in the Company’s 401(k) Employee Savings Plan. The determination of whom
is a Specified Employee shall be made on December 31 of each year, shall include
any employee who qualified as a Specified Employee at any time during the
preceding twelve-month period and shall be effective on the following April 1.
(16)    “Unforeseeable Emergency” means a severe financial hardship to
Participant resulting from an illness or accident of Participant, the
Participant’s spouse or a dependent of Participant (as defined in Section 152(a)
of the Code), loss of Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of Participant.
(17)    “Valuation Date” means, except as otherwise specified by the Committee,
(i) for distributions hereunder and for allocations of deferrals and
re-allocations of amounts previously deferred, that the Participant’s Account
shall be valued as of the last business day of the week preceding the
transaction, and (ii) for permitted plan to plan transfers made prior to January
1, 2009, the last business day of the Plan Year.
CYPRESS SEMICONDUCTOR
CORPORATION
By:         
(Title)     
Date:__________________


Document No. 001-92196 Rev. *B
        30

